Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/177,843 which was filed on 11/1/2018. 

Response to Amendment
In the reply filed 9/13/2021, claims 1, 9, and 14 have been amended. No additional claims have been added or cancelled.  Accordingly claims 1-2, 6-9, 11, and 14 stand pending.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, 9, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 14 off co-pending Application No. 16/133,040 in view of Narasimhan et al. (US2018/0004509), hereinafter Narasimhan, Bournonnais et al. (US2016/0275150), hereinafter Bournonnais, Kumar et al. (US2016/0124989), hereinafter Kumar, Toumura et al. (US20180101581), hereinafter Toumura, and Soza (US20180096001). All limitations in claims 1, 2, 9, and 14 of the instant application are found in claims 1, 2, 8, and 14 of the co-pending application except “an analysis engine in response to the first series being below a first predetermined threshold variance and the second series being below a second predetermined threshold variance: confirming that the first data source and the second data source are compatible, an orchestration engine to combine the first dataset from the first data source with the second dataset from the second data source to generate a combined dataset when compatibility between the first data source and the second data source is 2Appl. No. 16/177843Reply to Office Action of December 18, 2020confirmed.”, “in response to the first numerical variance being below a first predetermined threshold variance: generating a second numerical variance between respective column counts of the first quantities and the second quantities; and  in response to the second numerical variance being below a second predetermined threshold variance, confirming that the first data source and the second data source are compatible; and, in response to the confirming: combining a first dataset from the first data source with a second dataset from the second data source to generate a combined dataset”, “in response to the first series being above a first predetermined threshold 
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teachings of co-pending application, Narasimhan, Bournonnais, 
This is a provisional nonstatutory double patenting rejection.

Instant Application 16/177,843
Co-pending Application 16/133,040
1. An apparatus comprising: a network interface to receive: first metadata associated with a first dataset at a first data source, and second metadata associated with a second dataset at a second data source; 

a processor to determine a first series and a second series of variance values associated with first metadata and second metadata, wherein the first series comprises a first numerical variance between respective table counts from the first metadata and the second metadata, and the second series comprises a second numerical variance between respective column counts from the first metadata and the second metadata; 

a memory storage unit to store the first series and the second series; 


an analysis engine in response to the first series being below a first predetermined threshold variance and the second series being below a second predetermined threshold variance: confirming that the first data source and the second data source are compatible, an orchestration engine to combine the first dataset from the first data source with the second dataset from the second data source to generate a combined dataset when compatibility between the first data source and the second data source is 2Appl. No. 16/177843Reply to Office Action of December 18, 2020confirmed.





in response to the first series being above a first predetermined threshold variance: generating an error message; allowing an evaluation of one or more of the first series of variance values and the first metadata to determine whether an exception is to be granted; when the exception is granted, confirming that the first data source and the second data source are compatible, when the exception is not granted, not confirming that the first data source and the second data source are compatible


a processor to determine a variance value associated with the first metadata and the second metadata, wherein the first metadata includes a first count of database tables or columns of the first dataset, wherein the second metadata includes a second count of database tables or columns of the second dataset, and wherein the variance value is computed from the first count and the second count; and 

a memory storage unit to store the first metadata, the second metadata, and the variance value; 



wherein the processor is to use the variance value to identify a difference in a dataset structure between the first dataset and the second dataset as represented by the variance value representing a difference in the first and second counts of database tables or columns to orchestrate data between the first dataset and the second dataset; and 






2. The apparatus of claim 1, wherein the processor determines the variance value by a joining process of the first metadata with the second metadata.
9. A method comprising: receiving via a network interface, first metadata associated with a first data source, the first metadata indicating first quantities of first database elements for the first data source;  

and second metadata associated with a second data source, the second metadata indicating second quantities of second database elements for the second data source;  

 generating a first numerical variance between respective table counts of the first quantities and the second quantities; 3Appl. No. 16/177843 Reply to Office Action of December 18, 2020 

in response to the first numerical variance being below a first predetermined threshold variance: generating a second numerical variance between respective column counts of the first quantities and the second quantities; and  

in response to the second numerical variance being below a second predetermined threshold variance, confirming that the first data source and the second data source are compatible; and, 

in response to the confirming: combining a first dataset from the first data source with a second dataset from the second data source to generate a combined dataset


in response to the first numerical variance being above the first predetermined threshold variance, one of: generating an error message; allowing an evaluation of one or more of the first numerical variance and the first metadata to determine whether 



 calculating a variance value based on the first count and the second count of the combined metadata; 


orchestrating data between the first dataset and the second dataset based on a difference in a dataset structure between the first dataset and the second dataset represented by the variance value representing a difference in the first and second counts of database tables or columns.





joining the first metadata and the second metadata to generate combined metadata;
storing the combined metadata and the variance value in a memory storage unit; and 3App. No. 16/133,040Response to action dated Nov. 4, 2020 


14. A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising:

 instructions to receive: first metadata associated with a first data source, and second metadata is associated with a second data source, wherein the first metadata includes: a first table count of first database tables, and a first 4Appl. No. 16/177843 Reply to Office Action of December 18, 2020 column count of columns of the first database tables of the first data sourced and wherein the second metadata includes: a second table count of second database tables and a second column count of columns of the second database tables of the second data source;

 instructions to determine a first series of variance values associated with the first metadata and the second metadata, and to determine a second series of variance values associated with the first metadata and the second metadata, wherein the first series   first table count and the second table count, and wherein the second series comprises a second numerical variance;





 instructions to confirm compatibility between the first data source and the second data source by: determining that the first series passes a first compatibility test when the first numerical variance is below a first predetermined threshold variance; and, in response: determining that the second series passes a second compatibility test when the second numerical variance is below a second predetermined threshold variance; and_ in response to the first compatibility test and the second compatibility test being passed, confirming that the first data source and the second data source are compatible; and 


instructions to combine a first dataset from the first data source with a second dataset from the second data source to generate a combined dataset when compatibility between the first data source and the second data source is confirmed.


instructions to, in response to determining that the first compatibility test failed when the first numerical variance is above the first predetermined threshold variance, correcting one of the first data source and the second data source prior to combining the first and the second dataset


instructions to collect a plurality of datasets via a network interface from a plurality of sources, wherein each dataset of the plurality of datasets includes metadata that indicates a quantity of database elements for the dataset; 








instructions to calculate a variance value in the combined metadata for a field with reference to the quantity of database elements;



 

instructions to store the combined metadata and the variance value in the field; and 

instructions to orchestrate data between the plurality of datasets to test the metadata automatically after a migration based on a difference in a dataset structure 4App. No. 16/133,040Response to action dated Nov. 4, 2020 among the plurality of datasets represented by the variance value representing a difference in a quantity of database elements of the plurality of datasets.







instructions to join the plurality of datasets to generate combined metadata, wherein the combined metadata includes the metadata from the plurality of datasets stored in a table;





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al. (US2018/0004509), hereinafter Narasimhan, in view of Bournonnais et al. (US2016/0275150), hereinafter Bournonnais, Kumar et al. (US2016/0124989), hereinafter Kumar, and Toumura et al. (US20180101581), hereinafter Toumura.

Regarding Claim 1:
Narasimhan teaches:

a processor to determine a first series and a second series of variance values associated with first metadata and second metadata (Narasimhan, [0013, 0016, 0018], note identifying metadata discrepancies between sets of metadata may be for multiple series of discrepancies);  
a memory storage unit to store the first series and the second series (Narasimhan, [0033], note metadata manager may maintain a file structure for storing metadata difference information, e.g. first series and second series data); 
an analysis engine to: confirming that the first data source and the second data source are compatible (Narasimhan, abstract, [0016, 0018, 0029-0033], note comparing and analysis of the metadata discrepancies; note the analysis is to ensure functionality and synchronization, e.g. compatibility; note this is for multiple series of discrepancies); and 
an orchestration engine to combine the first dataset from the first data source with the second dataset from the second data source to generate a combined dataset when compatibility between the first data source and the second data source is confirmed (Narasimhan, [0013, 0016, 0018, 0029-0033], note analysis of metadata to support generating deployment packages for synchronization and code merges, which 
While Narasimhan teaches determining variance values using metadata, Narasimhan doesn’t specifically teach wherein the first series comprises a first numerical variance between respective table counts from the first metadata and the second metadata, and the second series comprises a second numerical variance between respective column counts from the first metadata and the second metadata and while Narasimhan teachings confirming capability between two sources Narasimhan doesn’t specifically teach that being in response to the first series being below a first predetermined threshold variance and the second series being below a second predetermined threshold variance; in response to the first series being above a first predetermined threshold variance: generating an error message; allowing an evaluation of one or more of the first series of variance values and the first metadata to determine whether an exception is to be granted; when the exception is granted, confirming that the first data source and the second data source are compatible, when the exception is not granted, not confirming that the first data source and the second data source are compatible;  However Kumar is in the same field of endeavor, data analysis, and Kumar teaches:
first metadata associated with a first dataset at a first data source and second metadata associated with a second dataset at a second data source (Kumar,[0002-0003, 0008], note determining differences between two sets of data, which is interpreted as first and second metadata associated with first and second datasets); 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kumar as modified because this would improve the efficiency and accuracy of validating data from a plurality of sources (Kumar, [0001]).
While Narasimhan as modified teaches a first series and a second series variance values, Narasimhan as modified doesn’t specifically teach the second series being for column counts and while Narasimhan as modified teaches confirming capability between two sources Narasimhan as modified doesn’t specifically teach that being in response to the first series being below a first predetermined threshold variance and the second series being below a second predetermined threshold variance; in response to the first series being above a first predetermined threshold variance: generating an error message; allowing an evaluation of one or more of the first series of variance values and the first metadata to determine whether an exception is to be granted; when the exception is granted, confirming that the first data source and 
wherein the first series comprises a first numerical variance between the first metadata and the second metadata, and the second series comprises a second numerical variance between respective column counts from the first metadata and the second metadata (Bournonnais, abstract, [0065, 0075-0076], note the statistics based approach for table comparison comprises comparing row and column table counts to determine a statistical value of differences, e.g. variance value; note that other statistically comparisons may be used and when combined with the previously cited references this would be for the datasets as taught previously and the first series would be the table count variances as taught by Kumar).
in response to the first series being below a first predetermined threshold variance and the second series being below a second predetermined threshold variance: confirming that the first data source and the second data source are compatible (Bournonnais, [0049, 0052], note determining multiple differences between data sources being below a threshold to determine if they are a match, e.g. are compatible. When combined with the previously cited references this would be for the first series as taught by Kumar and the second series as taught by Bournonnais).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bournonnais 
While Narasimhan as modified teaches a first series and a second series variance values, Narasimhan as modified doesn’t specifically teach in response to the first series being above a first predetermined threshold variance: generating an error message; allowing an evaluation of one or more of the first series of variance values and the first metadata to determine whether an exception is to be granted; when the exception is granted, confirming that the first data source and the second data source are compatible, when the exception is not granted, not confirming that the first data source and the second data source are compatible; However Toumura is in the same field of endeavor, data analysis, and Toumura teaches:
in response to the first series being above a first predetermined threshold variance: generating an error message; allowing an evaluation of one or more of the first series of variance values and the first metadata to determine whether an exception is to be granted; when the exception is granted, confirming that the first data source and the second data source are compatible, when the exception is not granted, not confirming that the first data source and the second data source are compatible (Toumura, [0115-0117], note that if the number of differences, e.g. variances, between the two metadata systems is greater than a threshold, prompting the user to confirm if the metadata system should be upgraded or not.  When combined with the previous references this would be for generating the combined dataset or not as taught above when they fail the compatibility test, e.g. larger number of variances);


Regarding Claim 2:
Narasimhan as modified shows the apparatus as disclosed above;
Narasimhan as modified further teaches:
wherein the processor calculates a variance value by a joining process of the first metadata with the second metadata (Narasimhan, [0016, 0031], note analysis of metadata to support merging and consolidating of metadata, e.g. joining of metadata, based on variances) (Kumar, [0002-0003, 0008], note determining differences between two sets of data, which is interpreted as first and second metadata associated with first and second datasets, and joining the data)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kumar as modified because this would improve the efficiency and accuracy of validating data from a plurality of sources (Kumar, [0001]).
 
Regarding Claim 7:
Narasimhan as modified shows the apparatus as disclosed above;
Narasimhan as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kumar as modified because this would improve the efficiency and accuracy of validating data from a plurality of sources (Kumar, [0001]).

Regarding Claim 8:
Narasimhan as modified shows the apparatus as disclosed above;
Narasimhan as modified further teaches:
wherein the analysis engine is further to quantify the difference between the first data source and the second data source (Narasimhan, abstract, [0001-0002, 0016, 0018, 0021, 0029-0033, 0046], note quantified comparing and analysis of the metadata discrepancies, note the analysis is to ensure functionality, e.g. compatibility, note this is for multiple series of discrepancies for data sources) (Kumar,[0002-0003, 0008], note determining quantified differences between two sets of data, which is interpreted as first and second metadata associated with first and second datasets).
.

Claim Rejections - 35 USC § 103

Claims 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Bournonnais, Kumar, and Soza (US20180096001).

Regarding Claim 9:
Narasimhan teaches:
A method comprising: receiving via a network interface: first metadata associated with a first data source (Narasimhan, figure 1, [0018-0019], note metadata management tools; note receiving metadata from one or more environments; note the environments may be multitenant database environments and therefore the metadata is interpreted to be associated with datasets from multiple sources); 
and second metadata associated with a second data source (Narasimhan, figure 1, [0018-0019], note metadata management tools; note receiving metadata from one or more environments; note the environments may be multitenant database environments and therefore the metadata is interpreted to be associated with datasets from multiple sources); 
generating a variance between the first and the second data sources (Narasimhan, [0013, 0016, 0018, 0059], note identifying metadata discrepancies 
in response to the confirming: combining a first dataset from the first data source with a second dataset from the second data source to generate a combined dataset (Narasimhan, [0013, 0016, 0018, 0029-0033, 0046], note analysis of metadata to support generating deployment packages for synchronization and code merges, which is interpreted to be combining the datasets in the various environments after compatibility is determined.  It is also noted that the “in response to” language in this limitation is conditional language and under broadest reasonable interpreted interpretation as explained in section 2111.04(II) of the MPEP could be interpreted as a contingent limitation that would not be required to be performed.  It is also noted that the confirming is also a part of a contingent limitation and may never be confirmed).
While Narasimhan teaches first and second metadata, Narasimhan doesn’t specifically teach the first metadata indicating first quantities of first database elements for the first data source and the second metadata indicating second quantities of second database elements for the second data source.  Also while Narasimhan teaches generating first and second variances, Narasimhan doesn’t specifically teach generating a first numerical variance between respective table counts of the first quantities and the second quantities.  Also Narasimhan doesn’t specifically teach in response to the first numerical variance being below a first predetermined threshold variance: generating a second numerical variance between respective column counts of the first quantities and the second quantities and in response to the second numerical variance being below a one of: generating an error message; allowing an evaluation of one or more of the first numerical variance and the first metadata to determine whether an exception is be granted; when the exception is granted, confirming that the first data source and the second data source are compatible and combining the first dataset and the second dataset; and when the exception is not granted, not confirming that the first data source and the second data source are compatible and not combining the first dataset and the second dataset; or, correcting one of the first data source and the second data source prior to combining the first dataset and the second dataset.  However Kumar is in the same field of endeavor, data analysis, and Kumar teaches: 
first metadata associated with a first data source, the first metadata indicating first quantities of first database elements for the first data source (Kumar,[0002-0003, 0008], note determining differences between two sets of data from quantities of database elements, which is interpreted as first and second metadata associated with first and second datasets);
and second metadata associated with a second data source, the second metadata indicating second quantities of second database elements for the second data source (Kumar,[0002-0003, 0008], note determining differences between two sets of data from quantities of database elements, which is interpreted as first and second metadata associated with first and second datasets);

generating a second numerical variance between first quantities and the second quantities (Kumar, [0008], note determining differences between two sets of data with one of the differences being table counts; note determining other differences that would be interpreted as a second series)
in response to the first numerical variance being above the first predetermined threshold variance, one of: generating an error message; allowing an evaluation of one or more of the first numerical variance and the first metadata to determine whether an exception is be granted; when the exception is granted, confirming that the first data source and the second data source are compatible and combining the first dataset and the second dataset; and when the exception is not granted, not confirming that the first data source and the second data source are compatible and not combining the first dataset and the second dataset; or, correcting one of the first data source and the second data source prior to combining the first dataset and the second dataset (Kumar, [0002], note that when differences between the data is detected it is presented to the user for them to correct before combining the datasets. This is interpreted as being in response to the variance being above a threshold since it happens when differences are detected and combined with the other references for the compatibility test).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kumar as 
While Narasimhan as modified teaches generating a first and second numerical variance, Narasimhan as modified doesn’t specifically teach the second numerical variance between respective column counts of the first quantities and the second quantities and in response to the second numerical variance being below a second predetermined threshold variance, confirming that the first data source and the second data source are compatible. However Bournonnais is in the same field of endeavor, data analysis, and Bournonnais teaches: generating a second numerical variance between respective column counts of the first quantities and the second quantities; (Bournonnais, abstract, [0065, 0075-0076], note the statistics based approach for table comparison comprises comparing row and column table counts to determine a statistical value of differences, e.g. variance value; note that other statistically comparisons may be used and when combined with the previously cited references this would be for the datasets as taught previously and the first series would be the table count variances as taught by Kumar. It is also noted that the way this claim is written the second numerical variance may not be generated due to a contingent limitation.  The “in response to” language in this limitation is conditional language and under broadest reasonable interpreted interpretation as explained in section 2111.04(II) of the MPEP could be interpreted as a contingent limitation that would not be required to be performed).
in response to the second numerical variance being below a second predetermined threshold variance, confirming that the first data source and the second 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bournonnais as modified because this would improve the efficiency of comparisons (Bournonnais, [0006]).
While Narasimhan as modified teaches generating both first and second numerical variances and determining if the first and second numerical variances being below a predetermined threshold variance, Narasimhan as modified does not specifically teach that the second numerical variance is generated in response to the first numerical variance being below a first predetermined variance. However, Soza is in the same field of endeavor, data management, and Soza teaches: 
in response to the first numerical variance being below a first predetermined threshold variance: generating a second numerical variance (Soza, figure 9, [0269-
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Soza as modified because this would improve system performance and efficiency.

Regarding Claim 11:
Narasimhan as modified show the method as disclosed above;
Narasimhan as modified further teaches:
determining numerical variances by joining the first metadata with the second metadata (Narasimhan, [0016, 0031], note analysis of metadata to support merging and consolidating of metadata, e.g. joining of metadata, based on variances) (Kumar, [0002-0003, 0008], note determining differences between two sets of data, which is interpreted 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kumar as modified because this would improve the efficiency and accuracy of validating data from a plurality of sources (Kumar, [0001]).

Regarding Claim 14:
Narasimhan teaches:
A non-transitory machine-readable storage medium encoded with instructions executable by a processor (Narasimhan, figure 7 and 8), the non-transitory machine- readable storage medium comprising: instructions to receive: first metadata associated with a first data source and second metadata is associated with a second data source (Narasimhan, figure 1, [0018-0019], note metadata management tools; note receiving metadata from one or more environments; note the environments may be multitenant database environments and therefore the metadata is interpreted to be associated with datasets from multiple sources), 
instructions to determine a first series of variance values associated with the first metadata and the second metadata, and to determine a second series of variance values associated with the first metadata and the second metadata (Narasimhan, [0013, 0016, 0018], note identifying metadata discrepancies between sets of metadata may be for multiple series of discrepancies), 

instructions to combine a first dataset from the first data source with a second dataset from the second data source to generate a combined dataset when compatibility between the first data source and the second data source is confirmed (Narasimhan, [0013, 0016, 0018, 0029-0033, 0046], note analysis of metadata to support generating deployment packages for synchronization and code merges, which is interpreted to be combining the datasets in the various environments after compatibility is determined).
While Narasimhan teaches determining variance values using first and second metadata, Narasimhan doesn’t specifically teach wherein the first metadata includes a first table count of first database tables; and a first column count of columns of the first database tables of the first data source; and wherein the second metadata includes: a second table count of second database tables and a second column count of columns of the second database tables of the second data source; wherein the first series comprises a first numerical variance between the first table count and the second table count and wherein the second series comprises a second numerical variance between the first column count and the second column count; determining that the first series passes a first compatibility test when the first numerical variance is below a first predetermined threshold variance; and, in response: determining that the second series passes a second compatibility test when the second numerical variance is below a 
first metadata associated with a first data source and second metadata is associated with a second data source (Kumar,[0002-0003, 0008], note determining differences between two sets of data from quantities of database elements, which is interpreted as first and second metadata associated with first and second datasets);
wherein the first metadata includes a first table count of first database tables; and wherein the second metadata includes: a second table count of second database tables (Kumar, [0008], note determining differences between two sets of data with one of the differences being table counts which means the metadata includes table counts)
instructions to determine a first series of variance values associated with the first metadata and the second metadata, and to determine a second series of variance values associated with the first metadata and the second metadata (Kumar,[0002-0003, 0008], note determining differences between two sets of data), wherein the first series comprises a first numerical variance between the first table count and the second table count and wherein the second series comprises a second numerical variance (Kumar, [0008], note determining differences between two sets of data with one of the 
instructions to, in response to determining that the first compatibility test failed when the first numerical variance is above the first predetermined threshold variance, correcting one of the first data source and the second data source prior to combining the first and the second dataset (Kumar, [0002], note that when differences between the data is detected it is presented to the user for them to correct before combining the datasets. This is interpreted as being in response to the variance being above a threshold since it happens when differences are detected and combined with the other references for the compatibility test)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kumar as modified because this would improve the efficiency and accuracy of validating data from a plurality of sources (Kumar, [0001]).
While Narasimhan as modified teaches generating a first and second numerical variance, Narasimhan as modified doesn’t specifically teach where the first metadata includes a first column count of columns of the first database tables of the first data source; and wherein the second metadata includes: a second column count of columns of the second database tables of the second data source, wherein the second series comprises a second numerical variance between the first column count and the second column count, determining that the first series passes a first compatibility test when the first numerical variance is below a first predetermined threshold variance, determining that the second series passes a second compatibility test when the second numerical 
wherein the first metadata includes a first column count of columns of the first database tables of the first data source; and wherein the second metadata includes a second column count of columns of the second database tables of the second data source (Bournonnais, abstract, [0075-0076], note the statistics based approach for table comparison comprises comparing row and column table counts, for both data sources, to determine a statistical value of differences, e.g. variance value);
wherein the first series comprises a first numerical variance and wherein the second series comprises a second numerical variance between the first column count and the second column count (Bournonnais, abstract, [0066, 0075-0076], note the statistics based approach for table comparison comprises comparing row and column table counts to determine a statistical value of differences, e.g. variance value; note that other statistically comparisons may be used and when combined with the previously cited references this would be for the datasets as taught previously and the first series would be the table count variances as taught by Kumar);
determining that the first series passes a first compatibility test when the first numerical variance is below a first predetermined threshold variance (Bournonnais, [0049, 0052], note determining multiple differences between data sources being below a threshold to determine if they are a match, e.g. are compatible. When combined with 
determining that the second series passes a second compatibility test when the second numerical variance is below a second predetermined threshold variance (Bournonnais, [0049, 0052], note determining multiple differences between data sources being below a threshold to determine if they are a match, e.g. are compatible. When combined with the previously cited references this would be for the first series as taught by Kumar and the second series as taught by Bournonnais); 
and in response to the first compatibility test and the second compatibility test being passed, confirming that the first data source and the second data source are compatible (Bournonnais, [0049, 0052], note determining multiple differences between data sources being below a threshold to determine if they are a match, e.g. are compatible. When combined with the previously cited references this would be for the first series as taught by Kumar and the second series as taught by Bournonnais).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bournonnais as modified because this would improve the efficiency of comparisons (Bournonnais, [0006]).
While Narasimhan as modified teaches generating both first and second numerical variances and determining if the first and second numerical variances being below a predetermined threshold variance, Narasimhan as modified does not specifically teach in response to passing the first compatibility test, determining that the 
in response: determining that the second series passes a second compatibility test when the second numerical variance is below a second predetermined threshold variance (Soza, figure 9, [0269-0271], Soza teaches determining differences between tables to determine if they are compatible to join, e.g. combine.  To do this Soza teaches a combined probability that is used to determine if the columns are compatible, however, the combined probability is only calculated if other variance values meet predetermined criteria, such as minimum thresholds.  Therefore, when combined with the other references this would teach the structure of the determining if a first variance is below a predetermined threshold before generating the second variance  and determining the second variance passes a second compatibility test and the variances would be those of the column and table counts as taught by Narasimhan as modified).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Soza as modified because this would improve system performance and efficiency.

Claim Rejections - 35 USC § 103

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Bournonnais, Kumar, Toumura, and Shah et al. (US2013/0262651), hereinafter Shah.

Regarding Claim 6:

Narasimhan as modified further teaches:
wherein first predetermined threshold variance (Bournonnais, [0049, 0052], note determining multiple differences between data sources being below a threshold to determine if they are a match, e.g. are compatible. When combined with the previously cited references this would be for the first series as taught by Kumar and the second series as taught by Bournonnais).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bournonnais as modified because this would improve the efficiency of comparisons (Bournonnais, [0006]).
While Narasimhan as modified teaches a threshold variance it doesn’t specifically state it is five percent. However, in the same field of endeavor, data compatibility, Shah teaches:
wherein first predetermined threshold variance is five percent (Shah, [0050-0051], note Shah teaches version compatibility to fail if the differences are above a certain threshold, e.g. will pass when below the threshold; note the threshold may be configured to be five percent.  When combined with the previously cited references this would be for the metadata variances used to determine compatibility taught by Narasimhan as modified)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Shah as .

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        12/7/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152